DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

At interview request was made on 3/24/2021 to Michael Gagliano, in regards to the AFCP 2.0 interview request made on 3/19/2021.  However, no reply have been received, and as such, the request have been treated under pre-pilot guidelines.

The proposed amendment will not be entered because of two reasons:
They present additional claims without cancelling a corresponding number of finally rejected claims.  In this case, proposed amendment added new claim 21, however, there are no cancellation of any claims in the proposed amendment.
The proposed amendment set forth for parent claim 1 regarding the laminar flow zones being defined between the inlet and outlet portions do not place the claims in condition for allowance over the prior art references, see below.

The proposed amendment to claim 1 with the new feature of “and defined between the inlet and outlet portions” does not provide features that would differentiate from the prior art references.  After review of applicant’s arguments and comments, it is noted that the Varetti reference (US 2019/0176233) in Figs 1-3, teaches of the blades 
The argument over Echigo is noted, however, as the Varetti teaches this feature, the argument is moot.
	Thereby, the arguments have been considered, however, the proposed amendment for independent claim 1 does not place the claims in condition for allowance over the prior art references.  The proposed amendment will not be entered.

It is noted that the features of new claim 21 contains features regarding the gasflow device includes an enclosure containing an inert environment above the inlet and outlet portions.  This particular feature might differentiate from the prior art 
Furthermore, it is of note that there may be an obviousness double patenting issue regarding this claim with claim 5 of US 10,022,794.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744